In an action by a wife to recover damages for personal injuries, and by her husband to recover damages for loss of her services, the plaintiffs appeal from an order of the Supreme Court, Kings County, made November 18, 1958, denying their application for a preference under rule 9 of the Kings County Supreme Court Trial Term Rules. Order affirmed, with $10 costs and disbursements. No opinion. Renewed motion by *957defendant Jack Berman to dismiss appeal, denied. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.